OFFICE   OF THE ATI’ORNEY    GENERAL   OF TEIU=
                                   AUSTIN




Eoaior&bla Jahn D. Wed, Csioner
Bi&eas ot'fnb.or gtaUetfor
Altrtih,‘Te%ee




           .

          This $8 with                                  letter   read-
lng in part 68 follow8r




     for   the @‘of%     of that lndlviduel.

          ‘Ia the person Who oonduatsi 'and operates the
     above described agenop an *lDnplopmentAgent’ within
Honorable John D. Reed, page 2



     House Bill Ho. 264, Acts of the 48th Legislature
     of Texas?"

            House Bill Ho. 264, A&e of the 48th Legislature,
provide8 that 8aoh 8mplo~nt        agenag must pay an annual li-
case fee of $350.00 fat w&Oh oouaty in whiuh the employxmnt
agent shall qm+te,       and shall tile with the prspm authority
8bOIld tithe    SlllliOf $5,000.00.

           Seotlm. 1 of said   xOU8d   Bill ?fo, 264   ddine8   “sm-
ployllwnt ago&" as fO1hW8S

          "(a) ~Efnployment . . . Ages&j mean8 any per-
     son in thl8 State who for a f8e offer8 or t&tempt8
     to procurs emp~ogment tar employee8, . . . or any
     person who for a fee efierq Q attempt8 to proaure
     or pF0oUres emplOpe6s for empl0~0~8. l . .'

          By uay OS ezqeptlon, Seotlon 2 of the Act provldesr